Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite that the brake unit has a configuration in which a portion of the brake circuit is connected with the main plunger chamber outlet to receive pressurized brake fluid supplied from the plunger, and simultaneously while the main plunger chamber outlet is isolated from the vacuum chamber, the vacuum chamber of the plunger is connected with a second portion of the brake circuit to evacuate the second portion while isolated from the fluid reservoir by the switchable valve.  Figure 6 and figure 11 of Kim ‘644 show a configuration where a portion 212 of the brake circuit is connected with the main plunger chamber outlet 211 to receive brake fluid supplied from the plunger, and the vacuum chamber 113 of the plunger is connected with a second portion of 214 or 214/215 the brake circuit to evacuate the second portion while isolated from the fluid reservoir 30 by the switchable valve 243.  While the fluid exiting chamber 112 would necessarily exhibit a degree of pressurization as it is forced through passages 211/212 and (in figure 6) the spring-loaded check 231, the configuration does not simultaneously have the main plunger chamber outlet isolated from the vacuum chamber as valves 233 and 250 (or 232 and 233 in figure 11) are held open in these modes of operation and provide connection between the main plunger chamber outlet and the vacuum chamber.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK